Ct<owsoN
LA\\.' GzonP

(»_`\'i A Srm‘l:i
fm ium,\c:l=. .-\t.)\st:.\
‘195(}]

lmr.m?.sau;

l‘)§ii i{. i',\l.\\rii~-W,\sn.m §i\\'\'.

SulTi€-h‘220
W.\leL.\. Al)\s»:.`
99654

 

IN THE SUPERlOR COURT F{)R 'I`HE STATE OF ALASKA

FIRS'I` JUDICIAL DISTRICT AT JUNEAU

 

DONNA WERNER, )
)
Plaimiff, )_
)
vs. )
)
HOLI..AND AMER.ICA LlNE, )
INC. )
)
Defendant. )
) Case No. 15 U-lS-m______CI
.QM

COMES NOW Piaintiff`, DONNA WERNER._ by and through her counsei,
CROWSON LAW G`ROUP, and files suit against Defendant, HOLLAND
AMERICA LINE, I-NC. and alliech the following:

1. Piaintiff, for all times mentioned herein, was visiting the State of Alaska as

a 't'curis`t.

2. Venue is proper in the Hrstjudicial district,_ as the facts and events described
took place in Juneau, Alaska and the defendant conducts business in Juneau.

3. Det`endant I-IOLLAND AMERICA LINE, iNC. is a Washington business
corporation t`ormed on February 20, i964.

4. Def`endant HOLLAND AMERlCA LINE, INC. is certified to transact
business in the state oI`Alaska.

5. 'i`he fail and accident described below occurred in the Juneau Borough, and,

Complaint
Page l of 6

 

Case 1:18-cv-00018-TI\/|B Document 1-1 Filed 12/04/18 Page 1 of 6

 

 

CttowsoN
LA\v Gnousl

(\3? A Srnvm
A.\¢'lum,\ul£. A\,.\,\'t:.\
‘J‘JSt‘ll

\}07-67'.'-‘)3'93

l\isl ti. i‘.u,un<-Wsslua ll\\'».'.

Smn»: 5220
W,\stl.i..'\. r\t..\'st:_;\
q‘)(i$-i

 

 

10.

as a result, venue properly lies with this court. 'l`he amount at issue is in
excess oi`$lO0,000.00, giving this courtjurisdiction.

Defendant owned, operated, managed and/or controiled or had a duty to
own, operate, manage and/or controi, both individually and by and/or
through its agents, servants and/or employees, `a certain activity known as
the Tracy Arrn I"`jord and Giacier Explorer day trip.

That on or about Scptcmbcr 1, 2016, Plaintifi` was a passenger on Holland
Amcrican's MS Noordam Alaskan cruise. On this day, Plaintif`f and her
husband were booked on the Tracy Arm F_]'ord and Glac'ier E.xpiorer day trip.
lt included bus transportation from the main ship to'the smaller boat which
was to take them to the Fjord!Glacier.

On the morning ofSepternber i, 20i6, Plaintif`t`was transported by bus to
the docking area where Plaintiff` was to board the smaller boat.

'I`he bus which transported Plaintifl” was driven by a young iady who
commented upon being a new driver.

Upon arrival at the docking area, the driver was the first person off`ofthe
bus and she proceeded to set a small stool at the base of the last bus step.
Plaint'ii`i` was the first person off the bus Followed by her husband Facing
forward, Plaintifi` stepped upon the stool and it immediately spun around
and Plaintift` fell landing on the concrete driveway striking her head and
back. Plaintiff`$ husband jumped off and came to her assistance 'l`his was

witnessed by the captain oi` the smaller boat who was awaiting Plaintiff‘s

Complaint
Page 2 of6

SaSe 1:18-cv-00018-TI\/|B Document 1-1 Filed 12/04/18 Page 2 of 6

 

 

CRowsoN
LAW GRour>

t'tJ`»'_A Srin l.r
,\\.i liiuet\c;l-_ ,\t .\sx.\
995(\1

907-677-93‘)}

|*ltil li Pal.\\t`k-\V,\srl.l,.\ |l“\'.

Suzrl.' 1220
Wt\.*alt.t.¢\. Al..\sxa
99654

 

 

ll.

.12.

l3.

14.

15.

arrival at the dock.

When Plaintiff’s husband iooked back at the bus and the stool, it appeared
the stool was placed with at least one foot over a drain cover, which caused
the unsteadiness and Plaintiff’s subsequent fall, Prior to letting any other
passengers off of` the bus, the driver backed it up to at least 10 feet away
from the drain cover. A fellow female passenger came and inquired as how
Plaintiff was doing and identified herself as a physician.. Shc examined
Plaintil`i`s head laceration and Plaintiff told her that her back was also
pain ful. The physician said that Plaintiff was probably ok to go on the Fjord
trip but to see the ship’s physician ifshe was still having pain the next day.
F’iaintiff saw the ship’s physician and was given pain medication the
following day. Upon return to' Plaintiff"s' summer home in Fontana, Wl she
saw her personal primary physician and subsequently an orthopedic
physician at Northwestern Memorial l-lospita-i in Chicago.

Plaintiff was accurately diagnosed as having a compression fracture of the
fifth lumbar vertebrac.

At thc aforesaid time and place, the Defendant, individually and/or by and
through its agents, servants and/or employees failed to exercise due care,
including due”care in providing safe egress from the bus transportation such
that defendant’s conduct created a dangerous and/or caused an unreasonable
hazard.

At the aforesaid time and place, the Defendant, as the owner/operator of the

Complaint
i’age 3 of 6

Case 1:18-cv-00018-TI\/|B Document 1-1 Filed 12/04/18 Page 3 of 6

 

 

Cnowson
LAw GRoLIP

637 A S nn art
r'\.\t'itl')tt,\lllf. .-'\l A'\‘>;A
99501

co?~e‘,'?-<)s‘)$

l‘).‘ii E. P.\l.i\n'.k-\'\'.\sn\t.t lliw.

Stritl: 112‘..’0
W.\su,i..\. m asi;,\
99{)54

 

Cornpiaint
Page 4 of6

 

a.

aforementioned transportation service, either individually or by and through
its agents, servants and/or employees acted with less than reasonable care
and were then and there guilty of one or more of the following careless and

negligent acts and/or omissions:

improperly operated, managed, maintained and controlled their
bus vehicle in failing to properly provide a safe stairway, handrail,
entrance and exits to the vehicle;

Failed to provide a safe exit to the vehicle for an unreasonable
length oftirne.

Faiicd to warn the Plaintiff and other persons lawfully on the bus
vehicle oft'he dangerous condition when Defendant knew or
should have known in the exercise of ordinary care that said
waming was necessary to prevent injury to the Plaintiff or others
Created and allowed the aforementioned exit to the bus vehicle to
remain in a dangerous condition for an unreasonable length of
time.

Was otherwise careless and negligent in the operation of its

activities

16. As a direct and proximate result of one or more ofthe foregoing negligent
acts or omissions of-the Defcndant, Plaintiffsustained severe and permanent

injuries, both internally and externally, and was and will be hindered and

Case 1:18-cv-00018-TI\/|B Document 1-1 Filed 12/04/18 Page 4 of 6

 

Cnowsou
Law GRoUP

637 A Slnr'U
,\,\¢`urm-\¢;l-. .-'\is\si;.\

9950|
907-677-'~}393

1951 li. l’.\|_\tl u-\\',ms m liu'v.

Sum'. 11220
Wv\sn.t).. ¢\r,)\sm
99654

 

17.

prevented from attending to her usual duties and affairs of life, and has lost
and will in the future lose value of that time as aforementioned

As a direct and proximate result of the aforesaid careless and negligent acts
the Plaintiff then and there suffered great pain and anguish, both in mind
and body and will in the future continue to suffer. 'I`he Piaintiff further
expended and will expend and become liable for large sums of money for
medical care and services endeavoring to become healed and cured of said

injuries

WHEREFORE, the Plaintiff prays forjudgment against the Defendant in such

an amount in excess ofthis Court`s jurisdictional requisite as will fairly and

adequately compensate the Plaintiff for her injuries, losses and damages as

herein above aileged, costs of suit, and any further relief which this Honorable

Court finds fair andjust.

WHE-REFORE, Piaintiff praysjudgrnent against the Defendant as foliows:

l. For general damages including, but not limited to, pain and suffering and

mental anguish both in the past and in the future.

2. For all medical and incidental expenses according to proof .

3. For all lost wages according-to proof.

4. For costs of suit herein incurred

5. T-hat this case be tried by jury.

6. For such other and further relief as the court may deem proper.

 

Complaint
Page 5 of6

se 1:18-cv-00018-TI\/|B Document 1-1 Filed 12/04/18 Page 5 of 6

 

,4
Respeetfully submitted on this the §§ day of August 2018. `

CROWSON LAW GROUP
Aftorneyfor Plar`r '

Byi /¢/‘" §

'l`irn )[M. Twomey '/
A #0505033
tim@crowsoniaw.com

Cao\szN
an Gnour=

{).'i? A Stiu=l-:l
A.\‘¢'uuu.\ur:, Al Asz;a
995(||

l]l`t'I-M 7-93_9}

l‘-‘lii li. Pru.\u'a-\\'xuim |l\vr.
Suln-. #.220
\\’.\sn.t..\. Ars\su,\
99654

Complaint
Page 6 of6

 

 

Case 1:18-cv-00018-TI\/|B Document 1-1 Filed 12/04/18 Page 6 of 6

 

 

